15-1034
     United States v. McMullen
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
      
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  27th  day  of  September,  two  thousand 
 4   sixteen. 
 5                                                                                                     
 6           PRESENT:  PIERRE N. LEVAL, 
 7                            RAYMOND J. LOHIER, JR., 
 8                                    Circuit Judges, 
 9                            JOHN G. KOELTL,
10                                    District Judge.*
11   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12           UNITED STATES OF AMERICA, 
13                                             Appellee, 
14                                     
15                                    v.                                              No. 15‐1034‐cr 
16                                                                                       
17           ANTWON MCMULLEN,         
18                                             Defendant‐Appellant.   
19   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20           FOR DEFENDANT‐APPELLANT:  DANIEL M. PEREZ, ESQ., Law Offices 
21                                                             of Daniel M. Perez, Newton, NJ. 

     * The Honorable John G. Koeltl, United States District Court for the Southern 
     District of New York, sitting by designation.   
                                                     1
 1         FOR APPELLEE:                            PAUL D. SILVER (Geoffrey J.L. Brown, 
 2                                                  on the brief), Assistant United States 
 3                                                  Attorneys, for Richard S. Hartunian, 
 4                                                  United States Attorney for the 
 5                                                  Northern District of New York,   
 6                                                  Syracuse, NY.   
 7          
 8         Appeal from a judgment of the United States District Court for the 

 9   Northern District of New York (Glenn T. Suddaby, C.J.). 

10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

11   ADJUDGED, AND DECREED that the judgment of the District Court is 

12   AFFIRMED. 

13         Defendant‐appellant Antwon McMullen appeals from a judgment of 

14   conviction in the United States District Court for the Northern District of New 

15   York (Suddaby, C.J.).    McMullen challenges the District Court’s denial, without 

16   an evidentiary hearing, of his motion to suppress physical evidence (principally 

17   cocaine base and a firearm) seized from 177 Kuhl Avenue in Syracuse, New York.   

18   We assume the parties’ familiarity with the facts and record of the prior 

19   proceedings, to which we refer only as necessary to explain our decision to affirm.   

20         McMullen contends that the search of 177 Kuhl Avenue was unlawful 

21   because police used evidence obtained during an initial warrantless protective 

22   sweep as a factor in their decision to procure a search warrant for the premises.   

                                                2
 1   He argues that the law enforcement officers who conducted the sweep must 

 2   either have observed the firearm and cocaine base in plain view or discovered 

 3   those items through an unlawful search of the residence.    We are not persuaded.   

 4   In connection with his motion, McMullen failed to allege that these items were in 

 5   plain view, or that the police referenced them in the search warrant application.   

 6   Nor does the record reveal that the police conducted a search prior to the 

 7   execution of the search warrant.    McMullen admitted that he “could not see what 

 8   [the officers] were doing from where [he] was seated” during the officers’ initial 

 9   entry into 177 Kuhl Avenue.    Def’s. App’x at 42; see Murray v. United States, 487 

10   U.S. 533, 542 (1988) (suppression of seized evidence is required if law 

11   enforcement’s “decision to seek the warrant was prompted by what they had seen 

12   during the initial [warrantless] entry”); United States v. Johnson, 994 F.2d 980, 

13   986‐87 (2d Cir. 1993).    The District Court correctly denied McMullen’s motion to 

14   suppress under the independent source exception.    See Murray, 487 U.S. at 542.         

15         McMullen also argues that the District Court erred in declining to hold an 

16   evidentiary hearing.    But an evidentiary hearing on a motion to suppress is 

17   required only if “the moving papers are sufficiently definite, specific, detailed, 

18   and nonconjectural to enable the court to conclude that contested issues of fact 

                                               3
 1   going to the validity of the search are in question.”    United States v. Watson, 404 

 2   F.3d 163, 167 (2d Cir. 2005) (quotation marks omitted).    McMullen’s declaration 

 3   included no nonconjectural allegations in support of his argument for 

 4   suppression.    The District Court therefore acted within its discretion when it 

 5   denied McMullen a hearing.    United States v. Getto, 729 F.3d 221, 226 n.6 (2d Cir. 

 6   2013).     

 7           We have considered all of McMullen’s remaining arguments and conclude 

 8   that they are without merit.    Accordingly, the judgment of the District Court is 

 9   AFFIRMED.   

10                                          FOR THE COURT: 
11                                          Catherine O’Hagan Wolfe, Clerk of Court 
12            




                                               4